            Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 1 of 25



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GENEVA FOREIGN & SPORTS, INC.,                      Case No. 1:20-cv-93
 individually and on behalf of all others
 similarly situated,

                Plaintiff,

        v.

 ERIE INSURANCE COMPANY OF NEW
 YORK; ERIE INSURANCE COMPANY;
 and ERIE INDEMNITY COMPANY d/b/a
 Erie Insurance Exchange,

                Defendants.


             COMPLAINT- CLASS ACTION AND DEMAND FOR JURY TRIAL

       Plaintiff Geneva Foreign & Sports, Inc. (“Plaintiff” or “GFS”), brings this Class Action

Complaint and Demand for Jury Trial against Defendants Erie Company of New York, Erie

Insurance Company, and Erie Indemnity Company d/b/a Erie Insurance Exchange (together

“Defendant” or “Erie Insurance”) for wrongfully denying its claims for Business Income and

Extra Expense coverage resulting from losses sustained due to the ongoing COVID-19

pandemic. Plaintiff alleges as follows upon personal knowledge as to itself and its own acts and

experiences and, as to all other matters, upon information and belief, including investigation

conducted by its attorneys:

                                  NATURE OF THE ACTION

       1.       Plaintiff GFS has operated a car service and sales centers in the upstate New York

area for over 40 years. It is now struggling to survive as the COVID-19 global pandemic and

recent executive orders issued by the Governor of the State of New York (the “Closure Orders,”




                                                 1
            Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 2 of 25



defined below)1 have brought its business to a standstill.

       2.       To protect its business in situations like these, Plaintiff obtained business

interruption insurance from Defendant, as set forth in Erie’s Ultraflex Commercial Property

Coverage Part – New York, Form No. FX-00-02 (Ed. 5/20) UF-3554 (the “Ultraflex Property

Coverage Form”). The Ultraflex Property Coverage Form provides, inter alia, “Income

Protection” coverage, “Extra Expense” coverage, and “Civil Authority” coverage.

       3.       However, in blatant breach of the insurance obligations that Defendant voluntarily

undertook in exchange for Plaintiff’s premium payments, Defendant issued a blanket denial to

Plaintiff’s claim for Business Income losses or other covered expenses related to COVID-19 or

the Closure Orders, without first conducting a meaningful coverage investigation.

       4.       As a result of Defendant’s wrongful denial of coverage, Plaintiff brings this

action, on behalf of itself and all those similarly situated, for declaratory judgement establishing

that the COVID-19 pandemic has caused physical property loss and damage to property and

triggers coverage under the Ultraflex Property Coverage Form; for breach of Defendant’s

contractual obligation under the Ultraflex Property Coverage Form to indemnify Plaintiff and

others similarly situated for Business Income losses and Extra Expenses; and for violations of

New York’s General Business Law (GBL) § 349 et seq.

                                             PARTIES

       5.       Plaintiff Geneva Foreign & Sports, Inc., is a corporation incorporated and existing

under the laws of the State of New York with its principal place of business located at 2787 State

Route 14, Geneva, New York 14456.




1
 See NY Executive Order No. 202.8 (March 20, 2020), & NY Executive Order 202.14 (April 7,
2020) (hereinafter, the “Closure Orders”). The Closure Orders are attached as Exhibits A & B.


                                                  2
            Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 3 of 25



       6.       Defendant Erie Indemnity Company d/b/a Erie Insurance Exchange is a

corporation incorporated and existing under the laws of the State of Pennsylvania with its

principal place of business at 100 Erie Insurance Place, Erie, Pennsylvania 16530. Defendant

Erie Indemnity Company manages Erie Insurance Exchange, a reciprocal insurance exchange,

and engages in the business of selling insurance contracts to commercial entities through its

wholly-owned subsidiaries Erie Insurance Company and Erie Insurance Company of New York.

These entities (referred to collectively herein as “Defendant”) conduct business throughout this

District, the State of Pennsylvania, and the United States.

       7.       Defendant Erie Insurance Company is an insurance business corporation

incorporated and existing under the laws of the State of Pennsylvania with its principal place of

business at 100 Erie Insurance Place, Erie, Pennsylvania 16530. Defendant Erie Insurance

Company is licensed to sell insurance in the State of New York.

       8.       Defendant Erie Insurance Company of New York is a corporation incorporated

and existing under the laws of the State of New York with its principal place of business at 120

Corporate Woods, Suite 150, Rochester, New York 14623. Defendant Erie Insurance Company

of New York is licensed to sell insurance in the State of New York.

                                   JURISDICTION AND VENUE

       9.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

there is complete diversity between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

       10.      This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2)

because (i) at least one member of the Class is a citizen of a different state than any Defendant,

(ii) the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (iii) none




                                                 3
          Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 4 of 25



of the exceptions under that section apply.

       11.      This Court has personal jurisdiction over Defendant because it is headquartered in

Pennsylvania. At all relevant times, Defendant has submitted to jurisdiction in this state by: (a)

transacting business in Pennsylvania; (b) contracting to insure persons, properties, or risks

located within Pennsylvania at the time of contracting; and (c) making contracts substantially

connected with Pennsylvania.

       12.      This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the Policy with respect to the loss of Business Income and Extra Expense

arising from the events detailed herein.

       13.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to Plaintiff’s claims occurred in Erie, Pennsylvania and

within the Western District of Pennsylvania.

                                  FACTUAL BACKGROUND

I.     The Erie Insurance All-Risk Policy.

       14.      In exchange for a substantial premium, Defendant issued to GFS Policy No. Q42

6450094 NY for the policy period between June 14, 2020 to June 14, 2021. The policy is

attached as Exhibit C (hereinafter, the “Policy”).

       15.      The Policy contains the Ultraflex Property Coverage Form, which include several

additional coverages, including “Income Protection,” “Extra Expense,” and “Civil Authority,”

coverages.

       16.      The Policy was issued to Plaintiff and covers its premises located at the address

listed above.




                                                 4
          Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 5 of 25



       17.     Plaintiff has performed all of its obligations under the Policy, including the

payment of premiums.

       18.     The Policy is an “all-risk” policy, meaning that it covers all risk of loss unless the

risk is expressly and specifically excluded. (See Ultraflex Property Coverage Form, Section II.)

       19.     Under the Ultraflex Property Coverage Form, Defendant agreed to “pay the actual

loss of ‘income’” (See Ultraflex Property Coverage Form, Section I – Coverages, Additional

Income Protection – Coverage 3 § D) sustained by Plaintiff “due to partial or total ‘interruption

of business’ resulting directly from ‘loss’ or damage to property” at Plaintiff’s premises. (See id.,

Section I – Coverages, Additional Income Protection – Coverage 3 § A, hereinafter “Business

Income” coverage.) “Interruption of business” under the Income Protection coverage means “the

period of time that your business is partially or totally suspended.” (See id., Section XI –

Definitions.) “Loss” means “direct and accidental loss of or damage to covered property.” (Id.)

“Income” is defined in relevant part as “the sum of net income (net profit or loss before income

taxes) that would have been earned or incurred and necessary continuing operating expenses

incurred by the business such as payroll expenses, taxes, interests, and rents.” (Id.)

       20.     Under the Ultraflex Property Coverage Form, Defendant also promised to “pay

necessary actual and necessary ‘extra expenses’ sustained by [Plaintiff] to (1) [a]void or

minimize the ‘interruption of business’ and to continue your business operations… [and] (2)

minimize the ‘interruption of business’ if you cannot continue your business operations to the

extent it reduces the amount of loss that would have been payable under loss of ‘income’ and/or

‘rental income.’” (See id., Section I – Coverages, Additional Income Protection – Coverage 3 §

B, hereinafter “Extra Expense” coverage.) “Extra expense” means “necessary expenses you

incur due to partial or total ‘interruption of business’ resulting directly from ‘loss’ or damage to




                                                  5
          Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 6 of 25



property” on Plaintiff’s premises. (Id.)

       21.     Under the Ultraflex Property Coverage Form, Defendant also promised to pay for

“the actual loss of ‘income’… and necessary ‘extra expense’ caused by action of civil authority

that prohibits access to” the insured premises. (See id., Section I – Coverages, Additional Income

Protection – Coverage 3 § C.1, hereinafter “Civil Authority” coverage.) This Civil Authority

coverage is triggered when a non-excluded risk “causes damage to property other than property

at the [insured premises]” and both of the following apply: “(a) [a]ccess to the area immediately

surrounding the damaged property is prohibited by civil authority as a result of the damage, and

the [insured premises] are within that area but are not more than one mile from the damaged

property; and (b) [t]he action of civil authority is taken in response to dangerous physical

conditions resulting from the damage or continuation of the peril insured against that caused the

damage, or the action is taken to enable a civil authority to have unimpeded access to the

damaged property.” (Id.)

       22.     The Ultraflex Property Coverage Form also contains specific exclusions, but it

does not exclude losses from viruses or pandemics. (See id., Section III – Exclusions.)

       23.     Damage caused by COVID-19 and the related Closure Orders triggered the

Business Income, Extra Expense, and Civil Authority coverages provided by the Ultraflex

Property Coverage Form.

II.    The COVID-19 Pandemic.

       24.     For years, if not decades, the Center for Disease Control and Prevention (“CDC”)

along with the World Health Organization (“WHO”) have been warning about the possibility of

an airborne virus that could cause a worldwide pandemic.

       25.     COVID-19 is a highly contagious airborne virus that has rapidly spread and




                                                 6
          Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 7 of 25



continues to spread across Illinois and the United States.

        26.     COVID-19 is a physical substance and an organic human pathogen that travels

through respiratory droplets. The virus physically transforms the air exposed to it and attaches

itself to surfaces and structures.

        27.     The COVID-19 virus spreads primarily by “fomite”—meaning objects, materials,

or surfaces that have been physically contaminated or infected by respiratory droplets—and can

survive on surfaces for extended periods of time. Recent information on the CDC’s website

provides that COVID-19 spreads when people are within six feet of each other or when a person

comes in contact with a surface or object that has the virus on it.2

        28.     According to a scientific study in The New England Journal of Medicine, the

coronavirus responsible for the COVID-19 disease—SARS-CoV-2—can physically infect and

survive on surfaces for up to 72 hours.3

        29.     Another scientific study documented in the Journal of Hospital Infection found

that human coronaviruses, such as COVID-19, can remain infectious on inanimate surfaces at

room temperature for up to nine days.4




2
 How COVID-19 Spreads, Ctr. for Disease Control and Prevention (April 13, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html
3
  Neeltje van Doremalen, Ph.D., et al., Aerosol and Surface Stability of SARS-CoV-2 as
Compared with SARS-CoV-1, The New England Journal of Medicine (April 16, 2020), available
at https://www.nejm.org/doi/pdf/10.1056/NEJMc2004973?articleTools=true.
4
  See G. Kampf, et al. Persistence of coronavirus on inanimate surfaces and their inactivation
with biocidal agents (February 06, 2020), available at https://www.journalofhospital
infection.com/action/showPdf?pii=S0195-6701%2820%2930046-3



                                                  7
          Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 8 of 25



       30.     New York has been called the “epicenter” of the global COVID-19 outbreak.5 To

date, hundreds of thousands of people in New York have been diagnosed with COVID-19, and it

is likely that hundreds of thousands (if not millions) more have been infected by COVID-19 but

have not been diagnosed. While in some cases asymptomatic, COVID-19 is also known to cause

severe and sometimes fatal respiratory failure. This, in addition to the highly contagious nature

of COVID-19, renders any property exposed to the contagion unsafe and dangerous.

       31.     On March 11, 2020, the WHO declared that the emerging threat of COVID-19

constituted a global pandemic.6

       32.     While some rogue media outlets have downplayed the danger and impact of the

COVID-19 pandemic, the scientific community and those personally and professionally affected

by the virus recognize COVID-19 as a cause of real physical loss and damage. Recently, the

Pennsylvania Supreme Court found that the COVID-19 pandemic constitutes a “natural

disaster,” namely because, like other identified natural disasters, it involves “substantial damage

to property, hardship, suffering or possible loss of life.” Friends of DeVito v. Wolf, No. 68 MM

2020, 2020 WL 1847100, at 10 (Pa. Apr. 13, 2020).

III.   The Closure Orders and Other Action by Governmental Authorities.

       33.     The State of New York confirmed its first case of COVID-19 on March 1, 2020.7



5
 Jesse McKinley, New York City Region is Now an Epicenter of the Coronavirus Pandemic,
N.Y. TIMES, (March 22, 2020), available at https://www.nytimes.com/2020/03/22/
nyregion/Coronavirus-new-York-epicenter.html.
6
 See WHO Director-General’s opening remarks at the media briefing on COVID-19, World
Health Organization (March 11, 2020), available at https://www.who.int/dg/speeches/detail/who-
director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.
7
  Melanie Grayce West, First Case of Coronavirus Confirmed in New York State, WALL ST. J.,
(March 1, 2020), available at https://www.wsj.com/articles/first-case-of-coronavirus-confirmed-
in-new-york-state-11583111692


                                                 8
            Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 9 of 25



          34.    On March 7, 2020, Governor Andrew Cuomo declared a state of emergency after

89 cases had been confirmed in the state.8

          35.    In response to the growing COVID-19 pandemic, Governor Cuomo has issued

multiple executive orders pursuant to the authority vested in him by the New York Constitution

and the laws of New York.

          36.    On March 12, Governor Cuomo announced restrictions on mass gatherings, citing

the authority vested in him by N.Y. Executive Law § 29-a(2)(b) “to issue any directive during a

disaster emergency necessary to cope with the disaster.”9

          37.    On March 20, Governor Cuomo, again citing the authority vested in him by N.Y.

Executive Law § 29-a(2)(b), issued the “New York State on Pause” Executive Order, which

directed that all non-essential businesses statewide must close in-office personnel functions

through April 19, 2020.10 On April 7, Governor Cuomo extended his March 20th Closure Order

until May 7, 2020.11 A few days prior, he likened the rapid spread of cases to “a fire

spreading.”12

          38.    The Governor’s Closure Orders were in direct response to the spread and physical



8
 N.Y. Executive Order No. 202 (March 7, 2020), available at
https://www.governor.ny.gov/news/no-202-declaring-disaster-emergency-state-new-york.
9
 N.Y. Executive Order No. 202.1 (March 12, 2020), available at
https://www.governor.ny.gov/news/no-2021-continuing-temporary-suspension-and-
modification-laws-relating-disaster-emergency.
10
     See Exhibit A, N.Y. Executive Order No. 202.8 (March 20, 2020).
11
     See Exhibit B, N.Y. Executive Order No. 202.14 (April 7, 2020).
12
   Coronavirus Hot Spots Emerging Near New York City, N.Y. TIMES (April 5, 2020), available
at https://www.nytimes.com/2020/04/04/nyregion/coronavirus-new-york-update.html#link-
696ea085.



                                                 9
           Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 10 of 25



presence of COVID-19 on persons and property throughout the State of New York.

          39.   The Governor of the State of New York is a civil authority as contemplated by the

Policy.

          40.   At the time the Closure Orders were issued, civil authorities had confirmed that

properties and premises throughout New York contained COVID-19 particles on surfaces and

items of property. All sixty-two counties in the State of New York had declared states of

emergency by March 16, 2020. That same day, Mayor Bill DeBlasio of New York City issued

New York City Emergency Executive Order No. 100, which specifically stated that “the virus

physically is causing property loss and damage.”13

          41.    Other governmental authorities and public health officials around the country

have similarly acknowledged that the spread of COVID-19 causes direct physical loss and

damage to property. For example:

                a.     The State of Colorado issued a public health order indicating that
                       “COVID-19 … physically contributes to property loss, contamination,
                       and damage…” (Emphasis added);

                b.     Broward County, Florida issued an emergency order acknowledging that
                       COVID-19 “is physically causing property damage.” (Emphasis added);

                c.     The State of Washington issued a stay-at-home proclamation stating the
                       “COVID-19 pandemic and its progression … remains a public disaster
                       affecting life, health, [and] property…” (Emphasis added);

                d.     The State of Indiana issued an executive order recognizing that COVID-19
                       has the “propensity to physically impact surfaces and personal
                       property.” (Emphasis added);

                e.     The City of New Orleans issued an order stating “there is reason to believe
                       that COVID-19 may spread amongst the population by various means of
                       exposure, including the propensity to attach to surfaces for prolonged
                       period of time, thereby spreading from surface to person and causing


13
   City of New York, Emergency Executive Order No. 100 (March 16, 2020), available at
https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf


                                                10
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 11 of 25



                       property loss and damage in certain circumstances.” (Emphasis added);

               f.      The State of New Mexico issued a public health order acknowledging the
                       “threat” COVID-19 “poses” to “property.” (Emphasis added);

               g.      North Carolina issued a statewide executive order in response to the
                       COVID-19 pandemic not only “to assure adequate protection for lives,”
                       but also to “assure adequate protection of… property.” (Emphasis added);
                       and

               h.      The City of Los Angeles issued an order in response to COVID-19
                       “because, among other reasons, the COVID-19 virus can spread easily
                       from person to person and it is physically causing property loss or
                       damage due to its tendency to attach to surfaces for prolonged periods of
                       time.” (Emphasis added).

       42.     As these orders all recognize, the presence of people infected with or carrying

COVID-19 particles in places, like Plaintiff’s insured premises, where the business’s operations

require frequent person-to-person and person-to-surface interactions renders those places unsafe

and unusable. The Closure Orders were issued in direct response to these existing dangerous

physical conditions.

IV.    Plaintiff’s Losses Due to the COVID-19 Pandemic and Resulting Closure Orders.

       43.     GFS is considered a “non-essential business” pursuant to the Closure Orders.

       44.     As a result of the Closure Orders, GFS was required to close its storefront and

suspend its in-person workforce, thereby requiring it to cease its business operations completely.

       45.     The Closure Orders prohibit the public from accessing Plaintiff’s insured

premises described in the Policy, thereby causing the necessary suspension of its operations and

triggering the Business Income, Extra Expense, and Civil Authority coverages under the Policy.

       46.     Moreover, the continuous presence of COVID-19 on or around Plaintiff’s

premises has damaged property by infecting it and has rendered the premises unsafe,

uninhabitable, and unfit for their intended use.




                                                   11
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 12 of 25



       47.     Upon information and belief, people carrying COVID-19 particles in, on, or about

their person, have been physically present at or around Plaintiff’s insured premises during the

time the Policy was in effect.

       48.     Upon information and belief, COVID-19 particles have been physically present at

or around Plaintiff’s insured premises—both airborne and on surfaces and items of property at or

around Plaintiff’s premises—during the time the Policy was in effect and remained physically

present for up to 28 days.

       49.     Plaintiff has sustained direct physical loss and damage to items of property

located at its premises and direct physical loss and damage to its premises described in the Policy

as a result of the presence of COVID-19 particles and/or the COVID-19 pandemic. The presence

of COVID-19 caused direct physical loss of and/or damage to the premises insured under the

Policy by, among other things, damaging the property, denying access to the property,

preventing customers from physically occupying the property, causing the property to be

physically uninhabitable by customers, causing its function to be nearly eliminated or destroyed,

and/or causing a suspension of business operations on the premises.

       50.     Plaintiff has incurred substantial Business Income losses and Extra Expense

caused by: (i) the presence of COVID-19 at or around Plaintiff’s insured premises, and (ii) the

Closure Orders which prohibit access to Plaintiff’s insured premises or the sale of Plaintiff’s

products and services.

V.     Erie’s Denial of Plaintiff’s Claim for Coverage.

       51.     Following the March 20, 2020 Closure Order, Plaintiff, like countless other New

York businesses, submitted a timely insurance claim to Erie requesting coverage for its business

interruption losses and extra expenses promised under the Policy.




                                                12
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 13 of 25



       52.     On April 15, 2020, Erie denied Plaintiff’s claim in writing. (See April 15, 2020

Denial Letter, attached hereto as Exhibit D.)

       53.     Upon information and belief, Erie has uniformly refused to provide Business

Income, Extra Expense, and Civil Authority coverage to most, if not all, New York businesses

that have claimed business interruption losses and/or extra expense under the Ultraflex Property

Coverage Form as a result of COVID-19 and the Closure Orders, as described below.

       54.     Defendant categorically issued its denials without first conducting a meaningful

coverage investigation. For example, in rejecting Plaintiff’s claim for Civil Authority coverage,

Defendant categorically stated that the coverage did not apply “because a Civil Authority did not

order that the business be closed due to damage to property within one mile of the premises…,”

notwithstanding the fact that Plaintiff’s Policy contained an endorsement to its Civil Authority

coverage which, among other things, deletes the “one mile” limitation provided in the Ultraflex

Property Coverage Form. A copy of that endorsement, which is also listed in the Policy’s

“Schedule of Forms” as Form No. ULQB, “Income Protection – Actual Loss Sustained,” is

attached hereto as Exhibit E.

       55.     Moreover, Defendant’s assertion ignores the coverage provided under the Policy’s

“Civil Authority” provision for losses incurred due to governmental actions “taken in response to

dangerous physical conditions,” even if the damage that caused those dangerous physical

conditions occurred to property other than property at the insured premises. Upon information

and belief, Defendant uniformly included this statement in denying other policyholders’ claims

for Civil Authority coverage without investigating the claim or reviewing the particular policy.

       56.     Defendant also provided no basis for denying Plaintiff’s claim for Business

Income coverage, except a vague, general recitation of the Policy, that is, that “there was no




                                                13
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 14 of 25



partial or total ‘interruption of business’ due to direct physical ‘loss’ or damage to Covered

Property on the premises from a peril insured against.” See Exhibit D. Upon information and

belief, Defendant uniformly stated this conclusion to Plaintiff and other policyholders without

undertaking any investigation into claims that COVID-19 and the resulting Closure Orders

caused physical loss of and damage to the insured premises.

       57.     Upon information and belief, Defendant also instructed insurance brokers to

discourage policyholders from filing claims and promulgated the false conclusion that no

coverage was available under the Ultraflex Property Coverage Form.

       58.     Finally, unlike many commercial property policies available on the market, the

“all-risk” Policy that Defendant sold to Plaintiff does not exclude loss caused by a virus. Thus,

Plaintiff reasonably expected that the insurance it purchased from Defendant included coverage

for property damage and business interruption losses caused by viruses like COVID-19.

       59.     Defendant could have excluded pandemic-related losses under the Special

Property Coverage Form or another endorsement to the Policy, as other insurers regularly do.

The Insurance Services Office, Inc. (“ISO”) frequently drafts form endorsements to clarify

policy coverage in anticipated disputes, which insurers regularly incorporate into their policies.

In 2006, the ISO drafted a new endorsement, CP 01 40 07 06, acknowledging that claims for

business interruption losses would be filed under existing policy language for losses resulting

from the presence of disease-causing agents. Endorsement CP 01 40 07 06, which other insurers

have since incorporated in policies, provides that the insurer “will not pay for loss or damage

caused by or resulting from any virus, bacterium or other microorganism that induces or is

capable of inducing physical distress, illness or disease.” Defendant did not include any language

to this effect in the Ultraflex Property Coverage Form, nor did it include this endorsement in the




                                                 14
           Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 15 of 25



Policy.

          60.    Instead, Defendant waited until after it collected Plaintiff’s premium, and after a

pandemic and the resulting Closure Orders caused catastrophic business losses to Plaintiff, to

attempt to limit its exposure on the back-end through its erroneous assertion that the presence of

COVID-19 is not a physical “loss” or damage and is therefore not a covered cause of loss under

its Policy.

          61.    That the insurance industry has created and often uses specific exclusions for

pandemic-related losses under similar commercial property policies undermines Defendant’s

claim that the presence of a virus, like COVID-19, did not cause physical “loss” or damage to

Plaintiff’s premises. Indeed, if a virus could not result in physical “loss” or damage to property,

such specific exclusions for pandemic or virus-related losses would be unnecessary.

          62.    Thus, Defendant’s swift and wholesale denial of coverage is arbitrary,

unreasonable, and inconsistent with the facts and plain language of the Policy. Defendant’s

denials appeared to be driven by Defendant’s desire to reduce or extinguish its own financial

exposure to the economic fallout caused by the COVID-19 crisis, rather than its obligation to

initiate, as is its legal duty, a full and fair investigation of the claims and a careful review of the

Policy it sold to Plaintiff in exchange for a valuable premium.

                                      CLASS ALLEGATIONS

          63.    Class Definition: Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1),

23(b)(2), and 23(b)(3), Plaintiff brings this action on behalf of itself and a class of similarly

situated individuals defined as follows:

          All persons and entities that: (1) have Business Income, Extra Expense, and/or Civil
          Authority coverage to insure property in New York under Erie Insurance Form No.“FX-
          0002 (Ed. 5/20),” Form No. “ULQB (Ed. 6/13),” or any other coverage form with
          identical language; (2) suffered Business Income and/or Extra Expense losses due to the



                                                   15
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 16 of 25



       COVID-19 pandemic, (3) have made an insurance claim for their losses; and (4) have
       been denied coverage (the “Class”).

The following people are excluded from the Class: (1) any Judge or Magistrate presiding over

this action and the members of their family; (2) Defendant, Defendant’s subsidiaries, parents,

successors, predecessors, and any entity in which the Defendant or its parents have a controlling

interest and their current or former employees, officers and directors; (3) persons who properly

execute and file a timely request for exclusion from the Class; (4) persons whose claims in this

matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel

and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such

excluded persons.

       64.      Numerosity: The exact number of members of the Class is unknown, but

individual joinder in this case is impracticable. The Class likely consist of thousands if not

hundreds of thousands of members. Members of the Class can be easily identified through

Defendant’s records.

       65.      Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the other members of the Class, and those questions

predominate over any questions that may affect individual members of the Class. Common

questions for the Class include but are not limited to the following:

             a. Whether Erie Insurance issued all-risk insurance policies to Plaintiff and members

                of the Class in exchange for payment of premiums by Plaintiff and the Class

                members;

             b. Whether Plaintiff and the Class suffered a covered loss based on the common

                policies issued to Plaintiff and members of the Class;

             c. Whether Erie Insurance wrongfully denied all claims based on COVID-19;



                                                 16
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 17 of 25



             d. Whether COVID-19 causes “direct physical loss or damage” to property;

             e. Whether Erie Insurance’s Business Income coverage applies to a suspension of

                business caused by COVID-19;

             f. Whether the Closure Orders constitute “action[s] of civil authority;”

             g. Whether Erie Insurance’s Civil Authority coverage applies to a loss of Business

                Income caused by the Closure Orders requiring the suspension of business as a

                result of COVID-19;

             h. Whether Erie Insurance’s Extra Expense coverage applies to efforts to minimize a

                loss caused by COVID-19;

             i. Whether Erie Insurance has breached its contracts of insurance through a blanket

                denial of all claims based on business interruption, income loss or closures related

                to COVID-19 and the Closure Orders; and

             j. Whether Plaintiff and the Class are entitled to an award of reasonable attorney

                fees, interest and costs.

       66.      Typicality: Plaintiff’s claims are typical of the claims of the other members of the

Class in that Plaintiff and members of the Class purchased identical insurance coverage from

Defendant containing identical language regarding Business Income losses and Extra Expense,

their coverage claims for COVID-19 losses were denied by Defendant, and they have sustained

damages arising out of Defendant’s wrongful denials.

       67.      Adequate Representation: Plaintiff have and will continue to fairly and

adequately represent and protect the interests of the Class and have retained counsel competent

and experienced in complex litigation and class actions. Plaintiff have no interests antagonistic to

those of the Class, and Defendant has no defenses unique to Plaintiff. Plaintiff and its counsel are




                                                 17
          Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 18 of 25



committed to vigorously prosecuting this action on behalf of the members of the Class, and they

have the resources to do so. Neither Plaintiff nor its counsel have any interest adverse to those of

the other members of the Class.

        68.     Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests: Plaintiff seek class-wide adjudication as to the interpretation, and

resultant scope, of the Special Property Coverage Form. The prosecution of separate actions by

individual members of the Class would create an immediate risk of inconsistent or varying

adjudications on this issue, which would establish incompatible standards of conduct for

Defendant in evaluating future claims. Moreover, the adjudications sought by Plaintiff could, as

a practical matter, substantially impair or impede the ability of other Class members, who are not

parties to this action, to protect their interests.

        69.      Declaratory and Injunctive Relief: Defendant acted or refused to act on

grounds generally applicable to Plaintiff and the other members of the Class, thereby making

appropriate final injunctive relief and declaratory relief, as described below, with respect to the

members of the Class.

        70.     Superiority: This class action is appropriate for certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Class is impracticable. The prosecution of

separate actions by individual members of the Class would impose heavy burdens upon the

courts and would create a risk of inconsistent or varying adjudications of the questions of law

and fact common to the Class. By contrast, a class action presents far fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court. Economies of time, effort, and expense will be




                                                      18
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 19 of 25



fostered and uniformity of decisions will be ensured.

                                 FIRST CAUSE OF ACTION
                                      Declaratory Relief
                              (On behalf of Plaintiff and the Class)

       71.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       72.     Plaintiff’s Policy, as well as those of other members of the Class, are insurance

contracts under which Defendant was paid premiums in exchange for its promise to pay

Plaintiff’s and the Class’s losses for claims covered by the Policy.

       73.     Plaintiff and other members of the Class have complied with all applicable

provisions of the Policy and/or those provisions have been waived by Erie Insurance, or Erie

Insurance is estopped from asserting them.

       74.     Defendant has arbitrarily and without justification refused to reimburse Plaintiff

and members of the Class for any losses incurred by them in connection with the covered

business losses and extra expenses related to the Closure Orders and the necessary interruption of

their businesses stemming from COVID-19.

       75.      Erie Insurance has denied claims related to COVID-19 on a uniform and class-

wide basis, without individual bases or investigations, such that the Court can render declaratory

judgment.

       76.     An actual case or controversy exists regarding Plaintiff’s and the Class’s rights

and Defendant’s obligations under the Policy to reimburse Plaintiff and the Class for the full

amount of losses incurred by Plaintiff and the Class in connection with the Closure Orders and

the suspension of their businesses stemming from COVID-19.

       77.     Pursuant to 28 U.S.C. § 2201, Plaintiff and the Class seek a declaratory

judgement from this Court declaring the following:




                                                 19
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 20 of 25



             a. Plaintiff’s and the Class’s losses incurred in connection with the Closure Orders

                and the necessary interruption of their businesses stemming from the COVID-19

                pandemic are insured losses under the Special Property Coverage Form;

             b. Erie Insurance has waived any right it may have had to assert defenses to

                coverage or otherwise seek to bar or limit coverage for Plaintiff’s and the Class’s

                losses by issuing blanket coverage denials without conducting a claim

                investigation as required under New York law; and

             c. Erie Insurance is obligated to pay Plaintiff and the Class for the full amount of the

                losses incurred and to be incurred in connection with the covered business losses

                related to the Closure Orders during the period of restoration and the necessary

                interruption of their businesses stemming from the COVID-19 pandemic.

                                 SECOND CAUSE OF ACTION
                                       Breach of Contract
                               (On behalf of Plaintiff and the Class)

       78.      Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       79.      Plaintiff’s Policy, as well as those of other members of the Class, are insurance

contracts under which Defendant was paid premiums in exchange for its promise to pay

Plaintiff’s and the Class’s losses for claims covered by the Policy.

       80.      Plaintiff and the Class have complied with all applicable provisions of the Policy

and/or those provisions have been waived by Erie Insurance, or Erie Insurance is estopped from

asserting them, yet Defendant has abrogated its insurance coverage obligations pursuant to the

Policy’ clear and unambiguous terms.

       81.      By denying coverage for any business losses and extra expense incurred by

Plaintiff and the Class in connection with the Closure Orders and the COVID-19 pandemic, Erie




                                                  20
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 21 of 25



Insurance has breached its coverage obligations under the Policy.

       82.     As a result of Defendant’s breaches of the policies, Plaintiff and the Class have

sustained, and continue to sustain, substantial damages for which Defendant is liable, in an

amount to be established at trial.

                              THIRD CAUSE OF ACTION
       Deceptive Acts and Practices, New York’s General Business Law (GBL) § 349.
                           (On behalf of Plaintiff and the Class)

       83.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       84.     Defendant operates its business providing insurance services throughout the State

of New York, including to Plaintiff and members of the Class, and it furnishes to its

policyholders standard policy forms to be purchased at large, therefore engaging in consumer-

oriented conduct within the meaning of GBL § 349.

       85.     The GBL § 349(a) makes it unlawful to engage in “[d]eceptive acts or practices in

the conduct of any business, trade or commerce or in the furnishing of any service in” the State

of New York.

       86.     Section 349(h) provides a private right of action for any person injured by the

deceptive acts or practices committed by a business and authorizes recovery of actual damages,

including attorneys’ fees, to a prevailing Plaintiff. A court can also impose treble damages based

on a finding that the defendant’s violation was knowing or willful. See id.

       87.     Defendant’s Ultraflex Property Coverage Form represents to policyholders that it

is an “all-risk” policy and does not contain any exclusions for virus or pandemic-related events.

The omission of any exclusion for virus or pandemic-related events in Plaintiff’s all-risk Policy

was likely to mislead a reasonable consumer in Plaintiff’s circumstances into believing that the

Policy covered losses related to virus or pandemic.




                                                 21
         Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 22 of 25



        88.     Despite representing in the language of the Policy (and the omission of a virus or

pandemic-related exclusion) that the Policy covered losses such as Plaintiff’s claimed losses

under the Business Income, Extra Expense, and Civil Authority provisions, Defendant

immediately and categorically denied Plaintiff’s claim for coverage under these provisions

stemming from Plaintiff’s losses related to the COVID-19 pandemic.

        89.     Defendant’s conduct in denying Plaintiff’s—and, upon information and belief, the

Class’s—claims also constitutes “unfair claims settlement practices” under New York Insurance

Law § 2601, which likewise constitutes a deceptive practice under GBL § 349.

        90.     Defendant’s immediate coverage denials to Plaintiff’s claim was part of its

general practice to deny any claims for losses related to COVID-19, without reference to the

facts underlying the claim or the specific policy language at issue, and was aimed at all

policyholders in the general public.

        91.     By categorically denying these claims related to COVID-19, including Plaintiff’s,

without investigating or referring to the particular facts or the specific policy language (and in

Plaintiff’s case, without even referencing the correct policy language), Defendant “knowingly

misrepresented to claimants pertinent facts or policy provisions relating to coverages at issue,”

“fail[ed] to adopt and implement reasonable standards for the prompt investigation of claims

arising under its policies” and failed to “attempt in good faith to effectuate prompt, fair and

equitable settlements of claims submitted in which liability has become reasonably clear[.]” See

§ 2601(a)(1), (3), (4).

        92.     The deceptive practices described above were committed by Defendant

knowingly and willfully in order to protect Defendant’s financial interests in the wake of

unanticipated insurance claims related to the COVID-19 pandemic.




                                                 22
           Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 23 of 25



       93.      As a consequence of Defendant’s actions, Plaintiff and members of the Class

suffered an ascertainable loss of coverage benefits that they reasonably believed were provided

to them when they purchased Defendant’s Policy, in an amount to be established at trial, as well

as treble damages for willful violations of GBL § 349, and reasonable attorneys’ fees.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

respectfully request that the Court:

      1.        Enter an order certifying the proposed Class, as defined above, designating

Plaintiff as representative of the Class, and appointing Plaintiff’s undersigned attorneys as Class

Counsel;

       2.       Enter a declaratory judgement in favor of Plaintiff and the Class and against

Defendant, declaring as follows:

             a. Plaintiff’s and the Class members’ losses incurred in connection with the Closure

                Orders and the necessary interruption of their businesses stemming from the

                COVID-19 pandemic are insured losses under the Policy;

             b. Erie Insurance has waived any right it may have had to assert defenses to

                coverage or otherwise seek to bar or limit coverage for Plaintiff’s and the Class

                members’ losses by issuing blanket coverage denials without conducting a claim

                investigation as required under New York law; and

             c. Erie Insurance is obligated to pay Plaintiff and the Class for the full amount of the

                losses incurred and to be incurred in connection with the covered business losses

                related to the Closure Orders and the necessary interruption of their businesses

                stemming from the COVID-19 pandemic.




                                                  23
          Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 24 of 25



        3.       Enter a judgement on the Second Cause of Action in favor of Plaintiff and the

Class and against Defendant and award damages for breach of contract in an amount to be

established at trial;

        4.       Enter a judgement on the Third Cause of Action in favor of Plaintiff and the Class

and against Defendant for deceptive acts and practices in violation of New York’s General

Business Law § 349 and granting actual damages and treble damages should the Court find that

Defendant’s actions were willful.

        5.       Award to Plaintiff reasonable litigation expenses and attorneys’ fees;

        6.       Award to Plaintiff and the Class pre- and post- judgment interest, to the extent

allowable; and

        7.       Award to Plaintiff such other and further relief as may be just and proper.

                                               Respectfully submitted,

                                               GENEVA FOREIGN & SPORTS, INC.,
                                               individually and on behalf of all others
                                               similarly situated,



Dated: April 28, 2020                          By: /s/ Benjamin H. Richman
                                                         One of Plaintiff’s Attorneys

                                               Jay Edelson*
                                               jedelson@edelson.com
                                               Benjamin H. Richman*
                                               brichman@edelson.com
                                               Theo Benjamin*
                                               tbenjamin@edelson.com
                                               EDELSON PC
                                               350 North LaSalle Street, 14th Floor
                                               Chicago, Illinois 60654
                                               Tel: 312.589.6370
                                               Fax: 312.589.6378




                                                  24
Case 1:20-cv-00093-SPB Document 1 Filed 04/29/20 Page 25 of 25



                            Lily Hough*
                            lhough@edelson.com
                            EDELSON PC
                            123 Townsend Street, Suite 100
                            San Francisco, California 94107
                            Tel: 415.212.9300
                            Fax: 415.373.9435

                            *Pro hac vice admission to be sought




                              25
